ESQUIVEL, Justice,
dissenting.
As the majority correctly points out, at the time the case before us was tried, the long established case law in this state provided that a child born or conceived in wedlock is presumed to be the legitimate child of the mother and her then husband, Caddel v. Caddel, 486 S.W.2d 141, 145-46 (Tex.Civ.App. — Amarillo 1972, no writ); that the presumption is one of the strongest known to the law and could only be overcome by clear and convincing evidence of either non-access or impotency, Davis v. Davis, 521 S.W.2d 603, 607 (Tex.1975); Clark v. Clark, 643 S.W.2d 795, 797 (Tex.App. — Fort Worth 1982, no writ); Magana v. Magana, 576 S.W.2d 131, 133 (Tex.Civ.App. — Corpus Christi 1978, no writ); Young v. Young, 545 S.W.2d 551, 553 (Tex.Civ.App. — Houston [1st Dist.] 1977, writ dism’d); Wedgman v. Wedgman, 541 S.W.2d 522, 523 (Tex.Civ.App. — Waco 1976, writ dism’d); Zimmerman v., Zimmerman, 488 S.W.2d 184, 185 (Tex.Civ.App. — Houston [14th Dist.] 1972, no writ); Esparza v. Esparza, 382 S.W.2d 162, 168 (Tex.Civ.App. — Corpus Christi 1964, no writ); Burtis v. Weiser, 195 S.W.2d 841, 842 (Tex.Civ.App. — Beaumont 1946, writ ref’d); and, that blood test evidence was inadmissible to overcome the presumption. Clark, 643 S.W.2d at 797; Magana, 576 S.W.2d at 134.
I am of the opinion that this court should follow the long established line of cases. The fact that the legislature has since changed the law is no reason for this court, in the absence of a directive from the legislature to the contrary, to abandon its function of reviewing a case based on the law in effect at the time.
Accordingly, I respectfully dissent.